Citation Nr: 0302600	
Decision Date: 02/11/03    Archive Date: 02/19/03

DOCKET NO.  99-20 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active military service from February 1977 to 
February 1986 and from November 1987 to October 1989.

This appeal arises, in part, from a July 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina, which granted service 
connection for left knee subluxation status post lateral 
release and assigned a 20 percent rating.  The RO also 
granted service connection for left knee traumatic arthritis 
and assigned a separate 10 percent rating.

The veteran also appealed a September 1999 RO rating decision 
that, among other things, denied his claims for service 
connection for L4-5 disc disease secondary to the left knee 
disability, denied service connection for right knee 
arthritis secondary to the left knee disability, and denied a 
total disability rating for compensation purposes based on 
individual unemployability (TDIU).

The veteran testified before an RO hearing officer in 
February 2000 in support of his claims.

In November 2000, the Board of Veterans' Appeals (Board) 
remanded the case to the RO for further development and 
consideration.

In September 2002, the Board issued a decision under the 
above docket number adjudicating all of the issues on 
appeal-except for the claim for a TDIU.  The Board granted a 
20 percent rating for the left knee arthritis and a 10 
percent rating for a left knee scar.  The Board also granted 
service connection for the right knee degenerative joint 
disease (arthritis) and service connection for the lumbar 
spine disability.  However, the Board deferred consideration 
of the TDIU claim pending completion of additional 
development by the Board.  Unfortunately, though, the TDIU 
claim cannot be developed by the Board and must, instead, 
be developed by the RO.  So this requires a REMAND.




REMAND

The veteran alleges that his service-connected disabilities 
warrant a TDIU.  He has pointed out that after the Social 
Security Administration (SSA) replied negatively to a request 
for records, SSA more recently granted disability benefits.  
The RO should therefore obtain a copy of the SSA decision and 
any underlying non-VA medical records.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

The veteran also needs to undergo a VA psychiatric 
examination to obtain a medical opinion indicating whether it 
is at least as likely as not that he has a mental disorder 
that was caused or aggravated by his service-connected 
disabilities.  See 38 C.F.R. § 3.310 (2002); Allen v. Brown, 
7 Vet. App. 439 (1995).  The examiner should offer an opinion 
on this question, and also should offer an opinion as to 
whether the veteran's service-connected disabilities render 
him unable to secure or to follow a substantially gainful 
occupation.  The claims folder should be made available to 
the examiner for review in conjunction with the examination, 
and the examiner should acknowledge such review in the 
examination report.  

The veteran also needs to undergo a VA social and industrial 
survey to further assist in determining his current level of 
disability, including whether he is unemployable.  So the RO 
should make arrangements for this evaluation to determine his 
employment history and day-to-day functioning.  Send the 
claims folder to the health professional for review.  

Lastly, the RO should provide any additional notice or 
assistance required by the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2002)).  The new 
regulations are found at 66 Fed. Reg. 45,620-45,632 (Aug. 29, 
2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  This, in turn, will ensure due process of law and 
avoid the possibility of prejudicing to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92 (July 24, 1992).





Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Request the following records from 
the SSA:  the decision granting benefits 
and any underlying non-VA medical records 
used to make the determination 
of entitlement.

2.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to undergo a VA social and 
industrial survey to assess his 
employment history and day-to-day 
functioning.  Send the claims folder to 
the examiner for review.  

3.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to undergo a VA psychiatric 
examination to obtain a medical opinion 
indicating whether it is at least as 
likely as not that he has a 
mental disorder that either was caused or 
aggravated by his service-connected 
disabilities.  The examiner should offer 
an opinion on this question, and also 
should offer an opinion as to whether the 
veteran's service-connected disabilities 
render him unable to secure or follow a 
substantially gainful occupation.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review in the 
examination report.  

4.  After completion of the above 
development, the RO must ensure that any 
additional notification or assistance 
required by the VCAA is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures, contained in 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107, are fully satisfied.  

5.  The veteran is also offered the 
opportunity to submit any additional 
evidence that tends to show that his 
service-connected disability or 
disabilities preclude him from obtaining 
or retaining substantially gainful 
employment.  If he desires assistance in 
obtaining any available records, he may 
provide pertinent information and 
releases to the RO for assistance.

6.  After completing any necessary 
development in addition to that specified 
above, the RO should re-adjudicate the 
claim for a TDIU.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, then a supplemental 
statement of the case (SSOC) should be 
provided and the veteran given an 
opportunity to respond to it before 
returning his claim to the Board.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 


Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Keith W. Allen
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).


